746 N.W.2d 103 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Walter William WORDELL, Defendant-Appellant.
Docket No. 135386. COA No. 280683.
Supreme Court of Michigan.
March 26, 2008.
On order of the Court, the application for leave to appeal the September 28, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the Court of Appeals to decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(D)(2).